Citation Nr: 0722305	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-10 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a compensable evaluation for residuals of 
a right fifth finger fracture.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision from the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss, tinnitus and residuals of a right fifth finger 
fracture and assigned noncompensable disabilities ratings for 
each.  In an April 2006 rating decision, the RO granted a 10 
percent disability rating for tinnitus, effective from the 
date of claim.  

In October of 2006, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Boston, Massachusetts.  A copy of the transcript 
is in the record.

As to the issues of bilateral hearing loss and residuals of 
right fifth finger fracture, this appeal is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260; and this disability is not shown 
to present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.






CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letter dated in May 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
seeking a disability rating in excess of 10 percent for 
tinnitus that VA has not sought.  VA medical records, VA 
examination reports and medical opinion have been associated 
with the record.  The veteran has been afforded the 
opportunity to present testimony at a hearing on appeal 
before the undersigned Veterans Law Judge and a copy of the 
hearing transcript is associated with the claims folder.   

The veteran has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  In 
response to VA notice in March 2006, the veteran indicated 
that he had no additional evidence or information to give to 
VA to substantiate his claim.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
since a higher disability rating for bilateral tinnitus is 
denied, by virtue of law, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  

Further, the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006) have no effect on the veteran's appeal for an 
increased evaluation for bilateral tinnitus, as the law and 
not the underlying facts or development of the facts are 
dispositive in this matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).




Increased Rating for Tinnitus

The appellant contends that his tinnitus has worsened and 
testified in October 2006 that sometimes he has to put his 
finger in his ear to stop the ringing.

The appellant requested an initial evaluation in excess of 10 
percent for bilateral tinnitus.  The RO denied the veteran's 
request because, under 38 C.F.R. § 4.87, Diagnostic Code 
6260, the veteran is receiving the maximum schedular 
disability evaluation for tinnitus. The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher rating for bilateral 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral tinnitus has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 


ORDER

An initial schedular evaluation in excess of 10 percent for 
bilateral tinnitus is denied.


REMAND

Bilateral Hearing Loss 

The appellant contends that his bilateral hearing loss 
warrants an initial compensable disability rating.  The 
appellant's October 2006 hearing testimony and that of his 
brother are to the effect that the appellant's left ear is 
worse than his right ear, and that a person has to yell at 
him in order to be heard.  The appellant does not have 
hearing aids.   

The record includes a VA authorized audiological consult by 
QTC of July 2005, which revealed average pure tone thresholds 
of  37.5, right ear, and 87.5, left ear, and speech 
recognition ability of 96 percent for the right ear, and 60 
for the left ear.  Applying the audiometric values to 
38 C.F.R. § 4.85, Table VI, the veteran's right ear is Level 
I and his left ear is Level VIII.  Additionally, the Board 
has considered the application of 38 C.F.R. § 4.86(b) 
[exceptional patterns of hearing impairment]; although the 
veteran's hearing loss in the right ear does not meet the 
criteria under that section.  Applying the criteria to his 
left ear, however, his hearing loss correspond to numeric 
designation of Level VIII.  Thus, the results under the 
exceptional pattern are the same as under 38 C.F.R. § 4.85 
above:  his right ear is Level I and the left ear is Level 
VIII.  Applying these audiometric values to Table VI and to 
the extraschedular criteria, these results still warrant 
findings commensurate with a zero percent disability rating.  
38 C.F.R. §§  4.85 and 4.86.   

A VA primary care physician reported in March 2006 that the 
appellant's bilateral hearing loss was worse.  The physician 
did not provide audiometric values with the statement.  

After reviewing the record and the results of the various 
hearing tests, the Board finds that the claims file does not 
contain sufficient information to establish the veteran's 
current bilateral hearing loss, and more updated information 
is necessary.

Residuals of Right Fifth Finger Fracture

The veteran contends that a compensable disability rating 
should be assigned for residuals of the right fifth finger 
fracture he incurred in service.  He stated in April 2006 
that his finger causes hardship when trying to grip or do 
certain things and that it has been a problem for a long 
time, but is getting worse now.  At his October 2006 hearing, 
the appellant testified that he cannot lift his right fifth 
finger and he cannot close it, that it is swollen and painful 
sometimes on the end, although he is able to use the right 
hand if he keeps the fifth finger out of the way.

The VA primary care physician's report of March 2006 opined 
that the appellant had worsening symptoms of residuals of the 
right fifth finger fracture.  The physician did not provide 
test results with the statement.  If an examination report is 
inadequate as a basis for the required consideration of 
service connection and evaluation, the rating agency may 
request a supplementary report from the examiner giving 
further details as to the limitations of the disabled 
person's ordinary activity imposed by the disease, injury or 
residual condition.  38 C.F.R. § 4.70.  The Board finds that 
the claims file does not contain sufficient information to 
evaluate the veteran's service-connected right fifth finger, 
and more current information is necessary.

Furthermore, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if benefits are awarded for the claimed 
disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  The AOJ must 
send the veteran a corrective notice that 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess, supra.  

2.  The AOJ should schedule the veteran 
for a VA neurological examination, by an 
appropriate specialist, to determine the 
nature and severity of his residuals of 
right fifth finger fracture.  The 
examiner should be provided the veteran's 
claims folder for review, and the 
examination report should indicate the 
review was undertaken.  All indicated 
tests and studies should be conducted.  
The full and accurate relevant history of 
the veteran's right fifth finger fracture 
and relevant VA examination, treatment 
records and medical opinion from July 
2005 and March 2006, should be reviewed 
by the examiner. 

3.  The AOJ should schedule the veteran 
for a VA audiological examination, to 
determine the nature and severity of his 
service-connected bilateral hearing loss.  
The examiner should be provided the 
veteran's claims folder for review, and 
the examination report should indicate 
the review was undertaken.  All indicated 
tests and studies, to include audiometric 
values should be conducted.  The full and 
accurate relevant history of the 
veteran's hearing loss and relevant VA 
examination, treatment records and 
medical opinions from July 2005 and March 
2006, and relevant service medical 
records should be reviewed by the 
examiner. 

4.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claims for compensable 
disability ratings for residuals of right 
fifth finger fracture and bilateral 
hearing loss.  If any determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).








 Department of Veterans Affairs


